Title: To Thomas Jefferson from William C. C. Claiborne, 13 July 1803
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            Town of Washington July 13th. 1803.
          
          I have been honored with the receipt of your Letter of the 24th. of May, and the Communication enclosed therein, I shall, with great pleasure, lay before the House of Representatives of this Territory, at their next meeting.—A free and innocent passage along the Waters running into the Bay of Mexico, will contribute greatly to the convenience and Interest of many of your fellow Citizens, and from the early and uniform attention of the Executive to this Object, we may reasonably count upon its ultimate attainment. 
          From the unsettled state of Europe, the restless and successful ambition of Bonaparte, the pride of England, and her well founded Jealousy of the Power of France, there seems to me, but little prospect of Peace. I find however, by the latest accounts, Negociations were yet depending, and the event of Peace or War involved in some uncertainty. From the aversion of France to immediate hostilities, it is possible Bonaparte may administer some Opiates to the British Lyon;—But the Concessions will probably, not proceed from honest sincerity, but rather from a temporising designing policy, which advises a short delay, in order that the meditated Blow, may hereafter be struck with greater force and more certainty of success.—Bonaparte appears to me, to have very little regard for the Rights and happiness of any People—War is his delight, and he will only be restrained from waging it, from an inability to meet the expences.—The times are certainly very favorable to Mr. Monroe’s Mission. If there is War “our Neutrality will be cheaply purchased by a Cession of the Island of New-Orleans & the Floridas”;—If there is Peace, Bonaparte will not be disposed to hazard an immediate Breach by refusing a just accommodation to the United States.—
          The policy you propose to observe, in relation to the Indians, shall receive my most cordial support; our South Western Frontier is at present, the only vulnerable part of our Country, and the means you contemplate, will considerably encrease the security, and provide protection for all our possessions in this quarter. The Choctaws are well enclined to a sale of Lands, and I believe General Wilkinson will be enabled (without difficulty) to negociate for a purchase on the River you mention.—The Chickasaws have also (of late) manifested a wish, to sell some of their Lands, with a view to pay their debts, and have named their Claim to the Duck River Lands, as least useful to them. Mr. Mitchell the agent has heretofore been advised to encourage this Disposition, and he shall now be instructed to press the subject of a sale, and to point out the extension of our purchases on the Mississippi, as best suited to the convenience of both Parties. I cannot Speak with certainty, but I shall be much deceived, if it should not be in my power to induce the Chickasaws to consent to the desired cession in a few Months.—I have understood that many Cherokees, Choctaws and Creeks have emigrated West of the Mississippi, and that many other’s are expected to follow. The Game (in a great measure) seems to have retired from the Territory East of the great River, & hence their present Country, has ceased to be the object of Affection, unless to those of them, who instead of the Chase, now seek a livelihood by the Cultivation of the Soil.—The Chickasaws are few in number, and appear much attached to the Soil of their Ancestors; they are becoming Herdsmen and Planters, and indeed the arts of Civilization generally, are in a state of progression. The Choctaws continue a poor, humble and savage people;—Mr. Dinsmoor is making great exertions to better their Condition; some of the Natives are turning their attention to domestic pursuits, and a few have made considerable progress in aggriculture. I find that many of the Chiefs of this Nation are in possession of Medals and Commissions, which have been presented them by the present & former Governors of Louisiana, and which they hold in high estimation. I have myself supposed, that if the Governor of this Territory, was furnished with a few blank Commissions or Certificates, handsomely printed, and decorated with the Emblems of Peace and domestic happiness, and also a few Medals which he was authorised to confer on such Chickasaws and Choctaws who had made the greatest improvements in Aggriculture and domestic manufactories, it would excite a laudable Spirit of Emulation.—That a part of the Southern Indians, will in a few Years be civilized, I do verily believe, but their numbers will probably be small, for as Civilization advances, Emigration will encrease, and the Warrior and Hunter will withdraw from a Country, where the manly Amusement “the Chase,” is not held in the first estimation.—The Choctaws are at present without a King; the last Monarch, “Francismechubbey,” died a few years since, and no Character has yet been Selected as his Successor. It seems, that among the Choctaws, the King is elected, and serves during Life: The election too must be unanimous, and hence it is, that the Throne remains vacant, for I understand there are several petty Chieftains, who aspire at the Supreme authority, and each has his Supporters.—Several Individuals of the Nation, have expressed a wish, that I would nominate for them a King, and it is not improbable, but a similar request may be made by the Chiefs.—If so, I shall make for them a Selection, and altho’ he will be a Shirtless, unletter’ed Savage King, yet I think it probable, that for real intrinsic Merit, few if any of the reigning Monarch’s of Europe, will possess equal Claims.—There is no doubt with me, but a Road in a direct Line from Natchez to Knoxville, would save 200 Miles in the carriage of the Mail, and also prove a great convenience to Travellers.—The Road (at present used) by the way of the Chickasaws and Nashville, is a long circuitous Route, and the Traveller is exposed to innumerable difficulties and imminent Danger;—frequently suffering for provisions and Water, and often robbed by Indians, or some abandoned White-Men, who of late have committed several outrages. The present Road is therefore, very justly an object of fear. If the Indians could be prevail’d upon, to take White-men into partnership, and to establish Houses of entertainment every 12 or 13 Miles distant, the Traveller would feel much greater Comfort & Security: I am persuaded, that the Chickasaws and Choctaws might be brought into the measure: As for the Cherokees, I cannot say much in favour of their discretion or friendly disposition—Perhaps of late years, they may have become virtuous and well disposed, but when I lived in the neighbourhood of Knoxville, I thought them a very unworthy Tribe, seldom enclined to friendly Deeds, and only restrained thro’ fear, from Acts of violence.
          I greatly rejoice at the encrease of Republicanism in the Atlantic States; I believe it to be the surest guarantee of the Glory and happiness of my Country.—There was a time, when the principles of Republicanism were rarely seen in the measures of our Government, & yet many of the People, reposed entire Confidence in their Rulers;—But this time is now past, & its recollection will serve I trust, to keep alive a Spirit of Enquiry, always serviceable to virtuous Majistrates, and to prevent a return of that political Lethargy, which proved so favorable to Federalism, and the enemies of Republican freedom.—
          It is with regret I acknowledge, that Monarchism, “which has been so falsely miscalled Federalism,” has its admirers in this Territory—We have a formidable British party, not in point of numbers, but rendered so, by unanimity in their movements, the Activity and Cunning with which they circulate their wicked doctrines among the ignorant & credulous part of this Society, and the Calumnious Affrontery with which they assail the Reputation & Actions of those in authority who differ with them in political sentiment.—In a former Letter, I gave you a general description of the Characters which compose this Faction, & I will now add that of late it has acquired no additional strength.—The Emigrants (unless some disbanded officer or disappointed Partizan should form an exception) are Americans in feeling and sentiment, and encourages me to hope, that Federalism, will have ultimately & shortly to take its flight from this Territory.—
          The paper enclosed you is an Account of the Celebration of the Anniversary of American Independence at this place. You will discover Sir, that the principles of Seventy Six, warm the Breasts of many of our Citizens, and I trust in God, that on the Banks of the Mississippi, many Patriots will be reared, who to their latest Breath, will cherish & support these principles.—The Select Party which is spoken of in the paper, consisted of the Ex-Judge (Mr. Lewis) a dismissed Atty. General for a District in this Territory, three of the late disbanded officers of the Army, and ten deluded young Men. From such a party, little else could be expected, but evident proofs of passion Imprudence and folly.—
          Mr. Briggs has not yet reached Natchez; I shall welcome his arrival with friendly sincerity, & will with promptitude & pleasure render him all the Services in my power: He will be a great acquisition to this District, and I doubt not, but the appointments of Commissioners and Register will be confer’ed on Characters, whose Residence among us, will be highly useful:—I continue in the opinion, that a Selection of Commissioners & Register from some one of the U. States, will be the best for the general Interest, and I am certain, that decisions made by Men, who are no ways interested in the Land Claims, will be most satisfactory, & most correct.— 
          Louisiana remains under the Government of Spain; the French Prefect is yet in Orleans, but not in the exercise of any Authority. General Wilkinson has been detained at Fort Adams for some time past, by a severe indisposition, but his health is now so far reinstated, as to justify a Journey to Tombacbee (on the Indian Business) which he proposes undertaking in a few Days.—This Territory has for the last five Weeks been uncommonly sickly; a great Mortality has taken place in Natchez & its vicinity, but confined chiefly to Strangers.—Mrs. Claiborne has had a recent and severe Illness, but her Fevers have subsided, & the probability is, I shall have the happiness to see her (in a few Weeks, in good health.) 
          About six Weeks ago, I procured a Box of sound Paccans, and anticipating that these delicious Nuts were among the few good things, which are not be met with in the Atlantic States, I forwarded them to you, by the Schooner Indiana, bound for New-York, to the care of a Mr. William Cumming of that City. I hope the Box will ultimately reach you, but it is probable, the Nuts may be injured by Age. I shall in future, with great pleasure, regularly transmit you a Barrel of them, every Autumn, and in return a small package of Garden Seeds, or Stones of such Fruit, as you may suppose will be suitable to this Climate, and you can conveniently procure, will be very acceptable.—
          Believe me, you have my best Wishes for your happiness in public & private Life, and that I am with great Respect, your friend.
          
            William C. C. Claiborne
            
          
        